DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2022 was technically not in compliance with the provisions of 37 CFR 1.98 [specifically, (a)(1)(i), (a)(1)(ii) and (a)(1)(iii)].  However, the information disclosure statement has been considered by the examiner.  It is noted that the publications cited on the May 25, 2022 submission have been added to Form PTO-892 attached with this Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “relief hole” [claim 14] must be clearly shown / labeled within the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because of the following informality: The “related application” section within the disclosure should be amended / updated to include the inclusion of US Patent No. 11,384,978, which derived from US Application No. 16/846,635.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7, 9 & 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 2, the use of the limitation “comprises a limiting mechanism with a mounting portion” is unclear and confusing as presently set forth with regards to the previously established “a limiting member” of claim 1.  The point being that the disclosure within paragraphs [0013] & [00117], describes the limiting mechanism as including a limiting member.  As such, it is not clear how a subset {limiting member} of the set {limiting mechanism} can be established without first establishing the set so that an integral and complete structural apparatus is defined, which is able to function as claimed.  In Claim 9, line 3, the phrase “said mounting portion” does not have a proper antecedent basis.  In Claim 12, line 2, the phrase “a fixed rail” is unclear and confusing as presently set forth since it is not understood whether the limitation is a new and distinct feature, or a reference back to the previously established “a fixed rail” of claim 1, upon which claim 12 depends.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-9 & 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., [US 2011/0050065].  Lee teaches of a household appliance (refrigerator), comprising: a main body (10) containing a chamber (13) with an opening (fig. 2); a drawer door (20) configured to selectively close or open the chamber; a support mechanism (30) disposed between the drawer door and the main body and movably connecting the drawer door to the main body; the support mechanism having a fixed rail (31) fixedly secured on the main body; a cable (92) extending from the main body to the drawer door and guiding a chain (90) of the cable; and a limiting member (72) connected to the fixed rail via (42), the limiting member being configured to limit a moving range of the chain (completely closed to maximally open state).  As to Claim 2, the appliance comprises a limiting mechanism (40a) having a mounting portion (upper portion – fig. 3)  configured to firmly secure the limiting member to the fixed rail via (42).  As to Claim 3, the mounting portion comprises a main body portion (viewed as the upper C-shaped portion {where element (41) forms the top of the “C” – fig. 3}) and a pair of claw structures (viewed as the upper and lower vertical sections along the distal ends of the C-shaped portion), wherein the claw structures are connected to upper and lower ends of the main body portion.  As to Claim 4, the mounting portion is substantially C-shaped.  As to Claim 6, the limiting member is engaged on a side of the fixed rail facing a side wall of the chamber (figs. 4 & 6 for instance).  As to Claim 8, the limiting member comprises a stop portion (72a, 72b) disposed below the fixed rail.  As to Claim 9, the stop portion comprises a first end (72b) and a second end (72a) opposite one another, wherein the first end is connected to the mounting portion and the second end extends in a direction away from a side wall of the chamber to which the fixed rail is mounted (note fig. 5 for instance).  As to Claim 12, the support mechanism includes the fixed rail, a movable rail (32), and a support frame (33), and wherein the movable rail is configured to movably connect the fixed rail to the support frame.  As to Claim 13, the support frame is connected to a side of the drawer door facing the chamber (figs. 2, 6). 
 
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 7 & 14 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various door supporting mechanisms for household appliances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
October 7, 2022

/James O Hansen/Primary Examiner, Art Unit 3637